United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-3510
                     ___________________________

                                 Jason Carter

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

Mark D. Ludwick, Agent of Iowa Department of Criminal Investigation, in his
                           individual capacity

                   lllllllllllllllllllllDefendant - Appellant

  Marion County, Iowa; Reed Kious, Marion County Deputy Sheriff in his
                  individual capacity; Billy Gene Carter

                        lllllllllllllllllllllDefendants
                     ___________________________

                             No. 21-3651
                     ___________________________

                                  Jason Carter

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

Mark D. Ludwick, Agent of Iowa Department of Criminal Investigation, in his
                           individual capacity

                          lllllllllllllllllllllDefendant
     Marion County, Iowa; Reed Kious, Marion County Deputy Sheriff in his
                             individual capacity

                       lllllllllllllllllllllDefendants - Appellants

                                   Billy Gene Carter

                              lllllllllllllllllllllDefendant
                                      ____________

                     Appeals from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                            Submitted: October 25, 2022
                             Filed: November 4, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Jason Carter filed the present action, naming Agent Mark Ludwick and Deputy
Sheriff Reed Kious as defendants, and claiming that they violated his constitutional
rights in investigating him for his mother’s murder. The district court previously
dismissed the complaint for lack of subject-matter jurisdiction, and this court reversed
the dismissal of the claims against these defendants and remanded for the district
court to consider the claims on the merits in the first instance. See Carter v. Ludwick,
854 Fed. Appx. 107 (8th Cir. 2021) (unpublished per curiam). On remand,
defendants moved to dismiss, arguing that they were entitled to qualified immunity.
The district court--without mentioning qualified immunity--denied the motions to



                                           -2-
dismiss, and defendants filed these interlocutory appeals, arguing that the district
court erred in failing to issue a reviewable ruling on qualified immunity.

        This circuit has repeatedly stressed the importance of resolving qualified
immunity issues at the earliest possible stage in the litigation. See, e.g., O’Neil v.
City of Iowa City, 496 F.3d 915, 917-18 (8th Cir. 2007). Because the district court
did not address qualified immunity in its denial of the motions to dismiss, we remand
these cases with instructions for the district court to rule on defendants’ claims to
qualified immunity. See Payne v. Britten, 749 F.3d 697, 699 (8th Cir. 2014) (when
official properly and timely files motion for dismissal asserting qualified immunity,
official is entitled to ruling; district court must issue reviewable ruling either granting
or denying qualified immunity before requiring officials to progress further in
litigation). While we do not take a position on whether defendants are entitled to
qualified immunity, we stress that any ruling on qualified immunity should provide
a meaningful basis for appellate review. See Solomon v. Petray, 699 F.3d 1034,
1038-39 (8th Cir. 2012) (remand is necessary when district court’s order set forth
analysis insufficient to provide meaningful basis for review; vacating district court’s
order and remanding for more detailed consideration when there was complete
absence in order of any reference to qualified immunity).
                           ______________________________




                                           -3-